ORDER
The Kentucky Bar Association has charged the respondent attorney, T. Allen Abner, with violation of SCR 3.130-1.3, which provides that an attorney shall act with reasonable diligence and promptness in the representation of a client. After a hearing, the Board of Governors unanimously found the respondent to be guilty of this violation.
This violation arose from the respondent’s representation of a client engaged in a property dispute. The attorney was retained sometime between March and May of 1992. The record indicates that his client made numerous requests of the respondent for updates on the status of the case and a request that this attorney turn over the case file to a new attorney in an attempt toward settlement. According to the client, the respondent attorney did not respond to these requests.
The respondent was duly served with a complaint in September 1993 and a charge in June of 1994 stemming from this conduct. However, the respondent did not answer or otherwise defend this charge. The Board of Governors held a hearing at which respondent made no appearance. The Board found *296the respondent guilty of the charge and recommended to this Court that he be given a public reprimand.
Upon consideration of the record, the respondent’s failure to attempt to defend against this charge, and the Board of Governors’ recommendation, this Court hereby publicly reprimands T. Allen Abner. His conduct constituted a violation of SCR 3.130-1.3. Additionally, Abner is ordered to pay the amount of $24.83 to cover the costs of this action.
All concur.
ENTERED: January 19, 1995.
/s/ Robert F. Stephens Chief Justice